Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Double Patenting
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/779999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241) in view of White (US 2016/0122672) and Brooker (US 2006/0165582).
Regarding claim 1 Tsangaris discloses a process for the production of syngas comprising: 
a. charging an oxidant (such as heated air and oxygen, as depicted in Fig. 5) and a feedstock composition (carbonaceous feedstock and secondary feedstock, as depicted in Fig. 5) to a gasification zone within a gasifier (gasification zone is within Converter/gasifier, as depicted in Fig. 5), said feedstock composition comprising: 
i. a solid fossil fuel (such as coal, see paragraph 105) and up to 25 wt. % recycle plastics based on the weights of solids in the feedstock composition (see rejection of claim 1 under 35 USC 112 above where the presence of recycle plastics is optional);
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (see paragraph 161 which discloses that a syngas is generated with the converter of Fig. 5); and 

wherein the gasifier is an entrained flow gasifier (see paragraph 212 which discloses a number of different converters can be used, including an entrained flow gasifier/converter). 
Tsangaris teaches that a carbonaceous material and a plastic/additive can be gasified together to produce a synthesis gas and the composition of the produced gas can be modified by adding an amount of an additive, such as plastic (see paragraph 204).  Tsangaris, however, does not explicitly disclose that the feedstock comprises plastic in an amount less than 25wt% based on the weights of the solids in the feedstock.
White also discloses a gasification system for produce a synthesis gas from a solid containing feed comprising plastic (see abstract and paragraph 9).
White teaches that a solid feedstock can be made where the content of plastic is greater than “about 5wt%” which overlaps the claimed range of “less than 25wt%”.  White teaches that the content of plastic in the solid fuel/feed has an effect on the fuel produced (paragraph 49).  
As the synthesis gas composition produced by the gasifier is a variable that can be modified by adjusting the amount of plastic/additive contained in the gasifier feed (as disclosed by Tsangaris), the precise weight ratio of plastic to solids would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the plastics ratio in the feed stream of Tsangaris (such as the ratio suggested by White) to obtain the desired synthesis gas composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). Since it has been held that where the general conditions 
Tsangaris discloses the mixture of different types of feeds, including coal and plastics, in addition to grinding the feeds to a desired particle size (paragraph 233 which discloses reducing the volume/increasing surface area by reducing particle size/shredding/pulverizing).  Tsangaris, however is silent regarding the particle sizes of the plastics.
Brooker also discloses a gasification process (see abstract).
Brooker teaches a similar process to Tsangaris in that a feedstock is ground/shredded and slurried prior to entrance into a gasifier (paragraphs 14 and 15).  Brooker teaches that a desire particle size of the ground feedstock is 1.4mm or 0.1mm (paragraph 15).
As such, it would have been obvious to one of ordinary skill in the art to take the teachings of Tsangaris which expressly discloses optimizing particle size to achieve a desired end product, and utilize the preferred slurried carbonaceous particles size of Brooker to obtain a desired product (synthesis gas).  Absent unexpected results, the disclosure of Tsangaris teaches that particle size manipulation is well known in the art and Brooker teaches a well known particle size in the art.  Combining these two teachings is an obvious step to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, Tsangaris further discloses (i) gasification within the gasification zone is conducted at a temperature of at least 1000C (see paragraph 213 which discloses a temperature of 1100-1400C).
Regarding claim 5, Tsangaris further discloses the tar yield of the gasifier is not more than 1 wt. %, based on the weight of solids in the feedstock stream fed to the gasification zone (see paragraph 521 which discloses that the tar yield is zero by stating that tars and soot formed are fully decomposed). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241), White (US 2016/0122672) and Brooker (US 2006/0165582) as applied to claim 1 above and further in view of Varadaraj (US 2010/0083575).
Regarding claim 3, Tsangaris is silent regarding the viscosity of the feedstock in the slurry tank.
Varadaraj also discloses a gasification process (see abstract).
Varadaraj teaches that the viscosity of a feed stream can be adjusted in order to make it acceptable to pump (paragraph 23). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the viscosity of Okada to be with in the pumpable range of Varadaraj (1000-3000 cP).

Claim(s)  6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris (US 2008/0147241), White (US 2016/0122672) and Brooker (US 2006/0165582) as applied to claim 1 above, and further in view of in view of Okada (JP H05208183A with references made to the machine translation).
Regarding claims 6-9, Tsangaris discloses the combining plastic with coal to produce a synthesis gas (as discussed above), but stops short of disclosing the exactly composition of the plastics.  More specifically, Tsangaris does not teach the plastics listed in claims 6-9.
Okada also discloses a gasification process in which coal is mixed with plastics to generate a synthesis gas (see abstract).
Regarding claims 6 and 7, Okada discloses the plastics comprise polyolefins (see page 4, 2nd full paragraph which discloses polyolefins). 
Regarding claim 8, Okada teaches utilizing polyethylene as a recycle plastic, but does not explicitly disclose crosslinked polyethylene tubes.  
Regarding claim 9, Okada further discloses the recycle comprise polymers at least a portion of which cannot be melt extruded into a renewed product, or which is not or cannot be mechanically recycled through a process in which the plastic is melted, or which has the Resin ID code of 4, 5, 6, or 7, or combinations thereof (such as polypropylene which as a resin ID of 5, see page 4, 2nd full paragraph). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the plastics disclosed in Okada, such as polyolefin, polypropylene, etc., in the process of modified Tsangaris in order to produce synthesis gas from these plastics. Furthermore, while not explicitly disclosing crosslinked polyethylene, when crosslinked polyethylene tubes are available, it would have been obvious to one of ordinary skill in the art to utilize them as feed for the gasifier of Okada in order to generate synthesis gas.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art neither teaches nor suggests all the claimed process limitations of claim 4, including the lack of a plasma process, the lack of steam in the gasifier, the high pressure and the residence time, in a process which also includes the claimed limited particle size and limited amount of plastic allowed in the feed.

Response to Arguments
Applicant’s arguments with respect Okada have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725